Citation Nr: 0816000	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-05 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

Entitlement to an effective date earlier than April 12, 2005, 
for the grant of entitlement to service connection for 
tinnitus, to include whether there was clear and unmistakable 
error (CUE) in rating decisions dated October 16, 1970, April 
9, 1997, and October 15, 1997.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active service from September 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.

A July 2005 rating granted the veteran's claim of entitlement 
to service connection for tinnitus, and assigned a 10 percent 
disability evaluation, effective April 12, 2005.  In August 
2005, the veteran disagreed with the effective date assigned, 
and a  rating decision later that month denied the veteran's 
claim of entitlement to an earlier effective date.  

An October 2005 rating decision concluded that clear and 
unmistakable error (CUE) was not present in previous rating 
decisions, dated October 1970, April 1997, and October 1997, 
which denied the veteran's claim of entitlement to service 
connection for tinnitus.


FINDINGS OF FACT

1.  In an October 1970 rating decision, the RO denied service 
connection for a ear disorder, and the veteran did not 
appeal.

2.  April 1997 and October 1997 rating decisions denied the 
veteran's claim of entitlement to service connection for 
tinnitus, and the veteran did not appeal.  

3.  The October 1970, April 1997, and October 1997 rating 
decisions were adequately supported by the evidence of record 
at that time and were consistent with the laws and 
regulations then in effect; the decisions were not egregious 
or fatally flawed.

4.  There is no undebatable error of fact or law in the 
October 1970, April 1997, and October 1997 rating decisions 
that would change the outcome.

5.  The veteran's most recent application to reopen his claim 
for service connection for tinnitus was received by the RO on 
April 12, 2005.


CONCLUSIONS OF LAW

1.  The requirements are not met for an effective date prior 
to April 12, 2005, for the grant of service connection for 
tinnitus.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.155, 3.159, 3.400 
(2007).

2.  The October 1970, April 1997, and October 1997 rating 
decisions that did not grant service connection for 
the veteran's tinnitus were not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 3.105(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here the veteran is appealing the effective date assignment 
as to his tinnitus.  In this regard, because the July 2005 
rating decision granted the veteran's claim of entitlement to 
service connection, such claim is now substantiated.  His 
filing of a notice of disagreement as to the April 2005 
effective date determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the effective date assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth 
the relevant law and regulations for assignment of the 
effective date.  In addition, a March 2006 letter explained 
the basis for determining an effective date upon the grant of 
service connection, in compliance with Dingess/Hartman.  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve an earlier 
effective date for the grant of service-connection for the 
disability at issue.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, i.e., 
the RO, the Board must consider whether the veteran has been 
prejudiced thereby).  See also Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (a remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran).    

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of an initial, appropriate VCAA notice.  As such, 
there was no defect with respect to timing of the VCAA 
notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.

With regard to the veteran's claim of CUE in the RO's October 
1970, April 1997, and October 1997 rating decisions, the 
Board notes that, as will be explained below, the law in this 
case, and not the evidence, is dispositive.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where the law, and not the underlying facts or 
development of the facts are dispositive in a matter, the 
VCAA can have no effect on the appeal.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002).  See also Smith v. 
Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal 
limited to interpretation of law); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (VCAA not applicable where law, not 
factual evidence, is dispositive).  Indeed, the Court has 
specifically held that the VCAA has no application to 
allegations of CUE as a matter of law, regardless of whether 
the Board or RO issued the earlier decision in question.  
See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en 
banc); Parker v. Principi, 15 Vet. App. 407 (2002).  See, 
too, 38 U.S.C.A. §§ 5109A(a), 7111(a); 38 C.F.R. §§ 20.1400-
20.1411.  Therefore, the Board finds that no further action 
is necessary under the VCAA on this CUE issue.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA post-
service treatment and examination.  Additionally, the claims 
file contains the veteran's own statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record for the time period at issue, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Earlier Effective Date

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2007).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be 
the day following the date of separation from service - if 
the veteran filed a claim within one year after service.  
Otherwise, the effective date will be the date of receipt of 
his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2). 

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of an 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. §§ 
3.156(b), 3.400(q)(1)(i).  In cases where the evidence is 
received after a final disallowance, the effective date is 
the date the new claim is received or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(r), 
(q)(1)(ii).  Indeed, the Court has specifically held that 
where a prior unappealed decision consequently became final 
and binding on the veteran, the effective date of his 
eventual subsequent award of service connection is the date 
of receipt of his reopened claim - not the date of receipt 
of his original claim.  See Sears v. Principi, 16 Vet App 244 
(2002); Melton v. West, 13 Vet App 442 (2000).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  VA is required to identify and act 
on informal claims for benefits.  See 38 U.S.C.A. § 5102; 
38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal 
claim must identify the benefit sought.  See 38 C.F.R. 
§ 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151(a).  All claims for benefits filed with the VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

In cases involving error, the effective date of an evaluation 
is the date on which benefits would have been payable if the 
correct decision had been made on the date of the reversed 
decision.  See 38 C.F.R. § 3.400(k).

Clear and Unmistakable Error

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a) (2007).

The question of whether CUE is present in a prior 
determination is analyzed under a three-pronged test.  First, 
it must be determined whether either the correct facts, 
as they were known at the time, were not before the 
adjudicator (that is, more than a simple disagreement as to 
how the facts were weighed and evaluated) or the statutory or 
regulatory provisions extant at that time were incorrectly 
applied.  Second, the error must be "undebatable" and of 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made."  Third, a 
determination that there was CUE must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

According to the Court, CUE is a very specific and rare kind 
of error.  "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable."  See Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993) (citing Russell at 313).

The Court has defined CUE as administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1992).  However, the mere 
misinterpretation of facts does not constitute CUE.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
Court has also held that the failure to fulfill the duty to 
assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. 
App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  A disagreement with how the Board evaluated the 
facts is inadequate to raise the claim of CUE.  Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).

Analysis

The veteran first filed a claim for service connection for an 
ear disorder in June 1970, within one year of his separation 
from service.  An October 1970 rating decision denied his 
claim.  In November 1970, the RO sent the veteran a letter 
notifying him of the unfavorable decision and apprising him 
of his procedural and appellate rights, but he did not appeal 
that decision.  Consequently, in the absence of CUE (as 
explained below), it became final and binding on him based on 
the evidence then of record.  See 38 U.S.C.A. § 4005 (within 
one year from the date of mailing the notice of the RO's 
decision, a notice of disagreement (NOD) must be filed to 
initiate an appeal of any issue adjudicated by the RO).  See 
also 38 U.S.C.A. § 7105(c) (If an NOD is not filed within one 
year of notice of a RO decision, the decision is final and 
binding on the veteran based on the evidence then of record). 

In January 1997, the veteran submitted a claim of entitlement 
to service connection for tinnitus, which was denied in an 
April 1997 rating decision.  Following the submission of a 
written argument by his representative, the RO issued another 
rating decision, in October 1997, again denying his claim of 
entitlement to service connection for tinnitus.  Again, the 
veteran did not appeal.  

More recently, in April 2005, the veteran filed a petition to 
reopen this previously denied claim for service connection.  
Following receipt of VA medical records and a VA examination, 
a July 2005 rating decision granted service connection for 
tinnitus and assigned a 10 percent disability rating, 
effective April 12, 2005.

The correct effective date in this case is April 12, 2005.  
The Board acknowledges that veteran wants a much earlier 
effective date, indeed retroactive to 1970.  However, where 
there were several prior final RO decisions, including in 
October 1970, April 1997, and October 1997, the effective 
date for his award does not necessarily relate back to those 
earlier decisions or his original claim.  Rather, if, as 
here, those decisions became final and binding on him because 
they were not timely appealed, then the date of receipt of 
his reopened claim will be the effective date of his award.  
See Sears v. Principi, 16 Vet. App. 244 (2002).  See also 
Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only 
a request for  revision based on CUE could result in the 
assignment of an effective date earlier than the date of a 
final decision).  

There is no indication the veteran either appealed any of the 
RO's previous rating decisions or specifically acted to 
reopen his claim prior to April 12, 2005, and his file does 
not contain a written claim, either formal or informal, until 
the April 12, 2005 statement from the veteran.  As the 
effective date can be no earlier than the date of receipt of 
his reopened claim, April 12, 2005 is the correct effective 
date in this particular instance.  See 38 C.F.R. 3.400(q), 
(r).  See also Melton v. West, 13 Vet. App. 442 (2000).

While the Board is mindful of the veteran's statements that 
his tinnitus existed since service, there is no provision for 
payment of benefits from separation from service based on his 
original claim within one year of service, as the October 
1970 RO decision which denied a claim for an ear disorder is 
final.  See 38 C.F.R. §§  3.400(b)(2), (r).

The only remaining way the veteran can receive an earlier 
effective date is to collaterally attack the RO's initial 
previous rating decisions on the basis of CUE.  See 38 C.F.R. 
§ 3.105(a) (2007), providing an exception to the above rule; 
previous determinations that are final and binding will be 
accepted as correct "in the absence of clear and 
unmistakable error."  Thus, such decisions are not final and 
binding where CUE is found.  Moreover, where CUE is 
established, "the prior decision will be reversed or 
amended."  Id.  And for the purpose of authorizing benefits, 
the decision reversing a prior decision on the grounds of CUE 
"has the same effect as if the corrected decision had been 
made on the date of the reversed decision."  Id.

The veteran and his representative claim there was CUE in the 
October 1970 rating decision because the denial of his claim 
was predicated solely on the absence of a diagnosis of 
tinnitus during his July 1970 VA examination and the absence 
of any instance during service of complaints or treatment for 
tinnitus.  According to the veteran, the July 1970 VA 
examiner and the RO ignored complaints of tinnitus and his 
claim for an ear condition.  In the alternative, the veteran 
and his representative argue that the April 1997 and October 
1997 rating decisions contain CUE because the VA examiner and 
the RO failed to consider both the veteran's complaints of 
tinnitus and his history of acoustic trauma when denying his 
claim of entitlement to tinnitus on the basis of a lack of 
medical nexus evidence linking his tinnitus to his military 
service.  According to the veteran, this warrants a finding 
of CUE; however, this argument is misplaced.

While it is indeed true the RO's October 1970 denial of the 
veteran's claim was based on the absence of an objective 
finding of his ear disorder during the July 1970 examination, 
the Board points out that the veteran did not indicate that 
he had tinnitus or that he wished to file a claim for 
tinnitus, in either his June 1970 claim for service 
connection or at the July 1970 VA examination.  Moreover, the 
veteran has not shown that the correct facts, as they were 
known at the time, were not before the RO, or that the 
statutory and regulatory provisions extant at the time were 
incorrectly applied in the October 1970 rating decision which 
denied entitlement to service connection for tinnitus.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  See Bustos v. West, 179 F.3d 1378 (Fed. Cir. 
1999).

While it is indeed true the RO's April 1997 and October 1997 
denials of the veteran's claim were based on the absence of 
an objective finding relating to his tinnitus during his 
military service, the Board points out that the claimed 
disability was not shown in the veteran's service medical 
records, and the existence of the claimed disability in 
service (or a relevant injury) was a necessary requirement 
for granting service connection under the law then in effect 
(and this remains unchanged).  The only evidence before the 
RO at the time of the denial in 1997 was the veteran's 
service medical records, which, as pointed out, neither 
showed treatment for tinnitus, nor confirmed he had been 
diagnosed with tinnitus at his discharge from the military.  
The argument that the March 1997 VA examiner's notation of 
complaints of tinnitus, but absent a diagnosis of tinnitus or 
a relationship between those complaints and his military 
service, warranted a finding of service connection by the RO, 
is merely a disagreement with the RO's evaluation of the 
evidence and, consequently, is not a basis for finding CUE.  
See Russell v. Principi, 3 Vet. App. at 313.  In other words, 
the veteran and his representative are making an argument 
tantamount to the RO should have given more credence and 
probative value to the veteran's complaints at a post-service 
VA examination than to what was noted (or not documented) 
during the separation examination and the objective findings 
of the March 1997 VA examination.  However, that 
determination was within the RO adjudicator's realm of 
discretion, in weighing evidence both for and against the 
claim.  To the extent that the veteran's claim encompasses a 
request for a reweighing of the evidence, such is 
impermissible for a clear and unmistakable error claim.  
Luallen v. Brown, 8 Vet. App. 92 (1995); Damrel v. Brown, 6 
Vet. App. 242 (1994).  

Moreover, even assuming, as alleged, that the March 1997 VA 
medical examiner did not fully consider the veteran's 
complaints of tinnitus, the Board notes that the RO is not 
qualified to make determinations of medical causation without 
clear evidence or an opinion demonstrating a causal link.  
Likewise, the veteran did not provide any additional evidence 
indicating that he had tinnitus (at that time), which was 
causally or etiologically related to his service, and, 
without such a medical evidence, the RO could not conclude 
that the veteran had tinnitus which was causally or 
etiologically related to the veteran's service.  Accordingly, 
the Board concludes that the RO considered all of the 
relevant law and evidence in the April 1997 and October 1997 
rating decisions, and these decisions were not clearly and 
unmistakably erroneous.

For all of these reasons, the RO's October 1970, April 1997, 
and October 1997 rating decisions became final and binding on 
the veteran when, unfortunately, he did not file an appeal in 
response to them, and therefore could only be reopened with 
new and material evidence.  Thus, when the RO more recently 
granted his April 12, 2005 petition to reopen this claim, the 
date of receipt of that petition is the earliest possible 
effective date he can receive.  See Waddell v. Brown, 5 Vet. 
App. 454, 456 (1993) (by statute and regulation, the 
effective date for service connection based on a reopened 
claim cannot be the date of receipt of an original claim 
which was previously denied).


ORDER

The claim of entitlement to an effective date prior to April 
12, 2005 for service connection of tinnitus is denied, 
including whether there was CUE in the October 16, 1970, 
April 9, 1997, and October 15, 1997 rating decisions, which 
denied the veteran's claim of entitlement to service 
connection for tinnitus, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


